Exhibit 10.9
 
Execution Version
 
ASSET SALE AGREEMENT
 
This Asset Sale Agreement (the "Agreement') is entered into by and among WBI
Energy Midstream, LLC, a Colorado limited liability company ("Seller") and Blue
Dolphin Pipe Line Company, a Delaware corporation ("Buyer") on this 5th day of
February, 2014, provided that the effective date of the transactions
contemplated in this Agreement shall be October 31, 2013 (the "Effective Date").
 
RECITALS
 
A.           Buyer owns an 83.3% undivided beneficial interest in the herein
described
Pipeline Assets and is the 100% record owner and operator of the Pipeline
Assets. Seller owns the remaining 16.7% undivided beneficial interest in the
Pipeline Assets.
 
B.           The "Pipeline Assets" consist of:
 
(i)  
A pipeline system (the "Blue Dolphin Pipeline") which includes: (A) a junction
platform in Galveston Area Block 288 offshore; (B) an approximately 193 acre
surface tract of land and facilities located thereon in Brazoria County, Texas
near Freeport, Texas (the "Freeport Plant"); and (C) approximately 38 miles of
20-inch oil and natural gas pipeline running from GA 288 to the Freeport Plant
where the pipeline comes ashore;

 
(ii)  
A pipeline system (the "GA 350 Pipeline") which includes approximately 13 miles
of 8-inch oil and natural gas pipeline extending from Galveston Area Block 350
to a termination point located in Galveston Area Block 391;

 
(iii)  
An inactive pipeline system (the "Omega Pipeline") which originates in the High
Island Area, East Addition Block A173 and extends to West Cameron Block 342; and

 
(iv)  
Miscellaneous contracts, easements, rights of way, equipment and other tangible
and intangible assets used, or held for use, in connection the ownership and
operation of the Blue Dolphin Pipeline, the GA 350 Pipeline and the Omega
Pipeline, all as more particularly described herein.

 
C.           Buyer desires to purchase from Seller and Seller desires to sell to
Buyer all of
 
Seller's right, title and interest in and to the Pipeline Assets on the terms
and conditions herein set forth. For the avoidance of doubt, the parties
acknowledge and agree that it is the parties' intent that Seller sell and convey
to Buyer any and all right, title and interest, beneficial or otherwise, Seller
has in the assets that are held or operated by Blue Dolphin Pipe Line Company.
 
NOW THEREFORE, in consideration of the premises, the mutual agreements contained
herein and other good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:
 
1. PIPELINE ASSETS PURCHASED AND SOLD; LIABILITIES ASSUMED.
 
1.1           Seller agrees to sell and convey to Buyer and Buyer agrees to
purchase and accept
 
from Seller, on the terms and conditions set forth in this Agreement, all of
Seller's right, title and interest in and to the Pipeline Assets, such Pipeline
Assets being more particularly described on the attached Schedule A. For the
avoidance of doubt, Seller's interest in the Pipeline Assets sold and purchased
by Buyer hereunder shall also include all right, title and interest of Seller
under that certain Master Easement Agreement dated December 11, 2013, by and
between Buyer and FLNG LAND II, LLC a Delaware limited liability company and any
and all payments made or to be made thereunder to which Seller is entitled.
 
1.2           Seller agrees to pay Buyer One Hundred Thousand and 00/100 dollars
 
($100,000.00), and, in exchange, Buyer hereby assumes and agrees to duly and
timely pay and discharge any and all liabilities and duly and timely perform any
and all obligations arising out of or otherwise related to the Pipeline Assets,
whether existing as of Effective Date or thereafter arising, whether known or
unknown, fixed or contingent, liquidated or unliquidated including, without
limitation, all outstanding invoices payable by Seller to Buyer or to any third
parties.
 
 
1

--------------------------------------------------------------------------------

 
1.3           Subject to the terms set forth in Section 3, Seller further agrees
to pay Eight
 
Hundred Fifty Thousand and 00/100 dollars ($850,000.00) to a bonding company or
companies satisfactory to the Bureau of Ocean Energy Management (the "BOEM") to
satisfy a demand by the BOEM to post one or more supplemental bonds for the
decommissioning and abandonment of all, or a portion of, the Pipeline Assets
(the "Supplemental Bond Payment"). The Supplemental Bond Payment(s) shall be
made by Seller directly to the bonding company or companies providing such
supplemental bond(s) upon being provided evidence reasonably satisfactory to
Seller that the supplemental bond(s) will be promptly issued by the bonding
company or companies upon receipt of the Supplemental Bond Payment(s).
 
2. PURCHASE PRICE. In addition to the other consideration included herein, the
purchase price for the Pipeline Assets is One Dollar ($1.00) (the "Purchase
Price").
 
3. COVENANTS OF BUYER. Buyer covenants and agrees as follows:
 
3.1           use the Supplemental Bond Payment solely to obtain a supplemental
bond(s)
 
which has been formally requested by the BOEM and to maintain the
supplemental(s) bond until such time as such bond is no longer required by the
BOEM to be posted;
 
3.2           conduct all operations for removal or abandonment of Pipeline
Assets in a good
 
and workman-like manner and in compliance with all then applicable laws and
regulations; and
 
3.3           duly and timely pay, or cause to be paid, all invoices of vendors,
suppliers and others providing goods and services in connection with the removal
or abandonment of the Pipeline Assets, except for specific invoices that are
being disputed by Buyer in good faith by appropriate proceedings.
 
4.  
TERMINATION OF CERTAIN AGREEMENTS RELATING TO THE PIPELINE ASSETS.

 
4.1           Buyer and Seller hereby mutually terminate the following
agreements, in each
case effective as of the Effective Date: (a) that certain Amended and Restated
Operating Agreement dated March 1, 1999 (the "1999 Operating Agreement"), and
(b) that certain Amendment and Merger of Operating Agreements dated January 1,
2002 (the "Amended Operating Agreement", and together with the 1999 Operating
Agreement, the "Operating Agreements").
 
4.2           Buyer and Seller hereby mutually terminate that certain
partnership for federal
income tax purposes formed pursuant to Exhibit 15.02 to the Operating Agreement,
effective as of the Effective Date.
5.  
SELLER'S REPRESENTATIONS AND WARRANTIES. Seller represents and warrants to Buyer
as follows:

 
5.1           Corporate Existence. Seller is now a limited liability company
duly organized
and validly existing under the laws of the state of Colorado and is duly
qualified to do business in, and is in good standing under the laws of the State
of Texas.
 
5.2           Authorization. The execution, delivery, and performance of this
Agreement is
duly authorized by all necessary action by the board of managers of Seller and
this Agreement constitutes a valid and binding Agreement of Seller in accordance
with its terms.
 
5.3           No Warranty of Title; Liens Granted by Seller. Seller makes no
warranty of
title, either express or implied, in connection with the sale of the Pipeline
Assets. Buyer is solely responsible for assuring itself of the adequacy of
Seller's title, and will have no recourse against Seller in the event of any
failure in title. The Seller's interest in the Pipeline Assets is free and clear
of liens specifically and consensually granted by Seller. Seller makes no
representations regarding the existence or absence of liens on the Pipeline
Assets granted or incurred by others, including, without limitation, liens
granted or incurred by action or inaction of Buyer as operator of the Pipeline
Assets.
 
5.4           Brokers and Finders. Seller has not employed any broker or finder
in
 
connection with the transaction contemplated by this Agreement, or taken action
that would give rise to a valid claim against any party for a brokerage
commission, finder's fee, or other like payment.
 
5.5           Transfer Not Subject to Encumbrances or Third-Party Approval. To
the best
of Seller's knowledge, the execution and delivery of this Agreement by Seller
and the consummation of the contemplated transaction, will not result in the
creation or imposition of any valid lien, charge, or encumbrance on Seller's
interest in the Pipeline Assets, and will not require the authorization,
consent, or approval of any non-governmental third party.
 
 
2

--------------------------------------------------------------------------------

 
5.6           Disclaimer of Other Representations and Warranties. SELLER IS
SELLING ITS INTEREST IN THE PIPELINE ASSETS "AS IS, WHERE IS" WITH ALL FAULTS
AND IN THEIR PRESENT CONDITION AND STATE OF REPAIR. IN PARTICULAR, NEITHER
SELLER NOR ANY OF ITS AFFILIATES, REPRESENTATIVES, OR ADVISORS HAVE MADE, OR
SHALL BE DEEMD TO HAVE MADE, TO BUYER ANY REPRESENTATION OR WARRANTY REGARDING
THE PIPELINE ASSETS, EXCEPT FOR THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT.
SELLER HEREBY DISCLAIMS ANY AND ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING
BUT NOT LIMITED TO THE WARRANTY OF MERCHANTABILITY, SUITABILITY, FITNESS FOR A
PARTIUCLAR PURPOSE AND ANY EXPRESS OF IMPLIED WARRANTY REGARDING ENVIRONMENTAL
LAWS, THE RELEASE OF HAZARADOUS SUBSTANCES, WASTES, OR MATERIALS INTO THE
ENVIRONMENT, THE PRO 1ECTION OF THE ENVIRONMENT OR HEALTH, OR THE ENVIRONMENTAL
CONDITION OF THE PIPELINE ASSETS.
 
6.  
REPRESENTATIONS, WARRANTIES, AND COVENANTS OF BUYER. Buyer represents, warrants,
and covenants as follows:

 
6.1Corporate Existence. Buyer is a corporation duly organized and validly
existing
under the laws of the state of Delaware and is duly qualified to do business in,
and is in good standing under the laws of the State of Texas. Buyer has all
requisite power and authority to enter into this Agreement and perform its
obligations hereunder pursuant to Buyer's articles of incorporation and bylaws.
 
6.2Authorization. The execution, delivery, and performance of this Agreement and
all related agreements being executed as part of this transaction have been duly
authorized and approved by the board of directors of Buyer, and this Agreement
constitutes a valid and binding Agreement of Buyer in accordance with its terms.
 
 6.3Brokers and Finders. Buyer has not employed any broker or finder in
connection with the transactions contemplated by this Agreement and has taken no
action that would give rise to a valid claim against any party for a brokerage
commission, finder's fee, or other like payment.
 
 6.4Independent Evaluation. Buyer represents that it is sophisticated in the
 
evaluation, purchase, operation, and ownership of pipelines and other facilities
such as the Pipeline Assets. In making its decision to enter into this Agreement
and to consummate the contemplated transaction, Buyer represents that it has
relied solely on its own independent investigation and evaluation of the
Pipeline Assets and has satisfied itself as to the physical condition and the
environmental condition of the Pipeline Assets.
 
6.5Reliance. Buyer acknowledges and agrees that it is entitled to rely only on
the
express representations and warranties of Seller set forth in this Agreement.
Buyer may not rely on any other representations or warranties of Seller.
 
7.  
INDEMNIFICATION; SURVIVAL AND RELEASE.

 
7.1Seller's Indemnification. Seller agrees to defend, indemnify and hold Buyer,
its successors, assigns, affiliates, officers, and employees harmless from and
against any and all damages resulting from any misrepresentation, breach of
warranty or covenant, or nonfulfillment of any agreement on the part of Seller
under this Agreement.
 
7.2           Buyer's Indemnification. Buyer agrees to release, defend,
indemnify and hold Seller, its successors, assigns, affiliates, officers, and
employees harmless from and against:
 
7.2.1 Any and all claims, liabilities, and obligations of every kind and
description, fixed, contingent or otherwise, arising out of or related to the
Pipeline Assets including but not limited to the Freeport Plant and any
abandonment and decommissioning liabilities, whether existing on or arising
after the Effective Date.
 
7.2.2 Any and all damages resulting from any misrepresentation, breach of
warranty or covenant, or nonfulfillment of any agreement on the part of Buyer
under this Agreement.
 
7.3           Buyers Release of All Claims. Buyer does hereby release and
forever discharge Seller, as well as its respective officers, directors,
shareholders, partners, subsidiaries, affiliates, employees, representatives,
agents, attorneys, consultants, successors, and assigns from all theories of
recovery of whatever nature, arising on or before the Closing Date, whether
presently known or unknown, recognized by the law of any jurisdiction, including
but not limited to actions, causes of action, demands, liabilities, suits,
administrative proceedings, payments, charges, obligations, and judgments,
whether arising in contract or in tort, at law or in equity, or under any theory
of liability including any theory of strict liability, trespass, nuisance,
breach of duty, fraud, negligent misrepresentation, common law or statutory
negligence, property damage, breach of contract, violations of the accommodation
doctrine, conspiracy, quantum meruit, mental anguish, gross negligence,
exemplary damages, intentional acts or omissions, or violation of any statutory
duty under State or Federal law, arising out of, relating to, or concerning the
Pipeline Assets or the Parties' acts or omissions which pertain in any way to
the Pipeline Assets. Notwithstanding anything stated herein to the contrary, it
is understood and agreed that this release does not include or affect any claim
for breach of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
7.4           Seller's Release of All Claims. Seller does hereby release and
forever discharge Buyer, as well as its respective officers, directors,
shareholders, partners, subsidiaries, affiliates, employees, representatives,
agents, attorneys, consultants, successors, and assigns from all theories of
recovery of whatever nature, arising on or before the Closing Date, whether
presently known or unknown, recognized by the law of any jurisdiction, including
but not limited to actions, causes of action, demands, liabilities, suits,
administrative proceedings, payments, charges, obligations, and judgments,
whether arising in contract or in tort, at law or in equity, or under any theory
of liability including any theory of strict liability, trespass, nuisance,
breach of duty, fraud, negligent misrepresentation, common law or statutory
negligence, property damage, breach of contract, violations of the accommodation
doctrine, conspiracy, quantum meruit, mental anguish, gross negligence,
exemplary damages, intentional acts or omissions, or violation of any statutory
duty under State or Federal law, arising out of, relating to, or concerning the
Pipeline Assets or the Parties' acts or omissions which pertain in any way to
the Pipeline Assets. Notwithstanding anything stated herein to the contrary, it
is understood and agreed that this release does not include or affect any claim
for breach of this Agreement.
 
7.5           Survival of Representations, Warranties, and Covenants. All
representations, warranties, and covenants made in this Agreement shall survive
the closing of this Agreement. Any party learning of a misrepresentation or
breach of representation or warranty under this Agreement shall promptly give
written notice thereof to all other parties to this Agreement.
 
8. CLOSING AND TERMINATION OF OBLIGATIONS.
 
8.1           Time. This Agreement is being entered into and closed (the
"Closing") on the date first above written (the "Closing Date") provided that
the Effective Date shall be October 31, 2013.
 
8.2           Obligations of Seller at the Closing. At the Closing, Seller shall
deliver to Buyer (i) One Hundred Thousand and 00/100 ($100,000.00), (ii) a
Quitclaim Deed and Bill of Sale conveying the Pipeline Assets to Buyer in form
and substance satisfactory to both Buyer and Seller, and (iii) the Supplemental
Bond Payment.
 
8.3           Obligations of Buyer at the Closing. At the Closing, Buyer shall
pay the Purchase Price to Seller.
 
8.4           Survival of Obligations. Except for the obligations of Seller and
Buyer contained in Section 8.2 and 8.3 above, all obligations of Seller and
Buyer in this Agreement shall survive Closing and remain in full force and
effect.
 
8.4.1 Notwithstanding the foregoing, the obligations of Seller to Buyer under
Section 1.3 shall terminate immediately and without further action by Buyer or
Seller upon the breach of this Agreement by Buyer; provided, however, that if
such breach is capable of being cured, such termination by Seller shall not
become effective until the thirtieth (30th) day after Seller gives Buyer notice
of such breach and if such breach is not fully cured within such thirty (30) day
period;
 
9. MISCELLANEOUS.
 
9.1           Expenses. Except as otherwise expressly provided herein, each
party to this
 
Agreement shall each pay its own expenses (including, without limitation, the
fees and expenses of its agents, representatives, counsel, and accountants)
incurred in connection with the negotiation, drafting, execution, delivery and
performance of this Agreement and the transactions contemplated hereby.
 
9.2           Recitals, Schedules, and Exhibits. The Recitals, Schedules and
Exhibits to this
 
Agreement are incorporated herein and, by this reference, made a part hereof as
if fully set forth herein.
 
9.3           Successors and Assigns. No party to this Agreement may assign any
of its rights
 
hereunder without the prior written consent of the other parties, or delegate
any of its responsibilities.
 
9.4           Waiver. No provision of this Agreement shall be deemed waived by
course of
 
conduct, including the act of closing, unless such waiver is made in a writing
signed by all then existing or surviving parties hereto, stating that it is
intended specifically to modify this Agreement, nor shall any course of conduct
operate or be construed as a waiver of any subsequent breach of this Agreement
whether of a similar or dissimilar nature.
 
9.5           Entire Agreement. This Agreement (together with the Exhibits
attached hereto) supersedes any other agreement, whether written or oral, that
may have been made or entered into by Buyer, or any of its subsidiaries or
affiliates, or Seller (or by any member, director, officer, employee,
shareholder, agent, or other representative of such parties) relating to the
matters contemplated hereby. This Agreement (together with the Exhibits attached
hereto) constitutes the entire agreement between the parties and there are no
agreements or commitments except as expressly set forth herein.
 
 
4

--------------------------------------------------------------------------------

 
9.6           Further Assurances. Each of the parties hereto agrees to execute
all further documents and instruments and to take or to cause to be taken all
reasonable actions which are necessary or appropriate to complete the
transactions contemplated by this Agreement.
 
9.7           Notices. All notices, demands, requests, and other communications
hereunder shall be in writing and shall be deemed to have been duly given and
shall be effective upon receipt if delivered by hand, or sent by certified or
registered United States mail, postage prepaid and return receipt requested, or
by prepaid overnight express service or facsimile transmission (with receipt
confirmed). Notices shall be sent to the parties at the following addresses (or
at such other addresses for a party as shall be specified by like notice;
provided that such notice shall be effective only upon receipt thereof):
 
If to Seller:
 
WBI Energy Midstream, LLC
1250 West Century Ave. Bismarck, ND 58503
Attention: General Counsel
 
If to Buyer:
 
Blue Dolphin Pipe Line Company
801 Travis, Suite 2100
 
Houston, TX 77002
Attention: Jonathan Carroll,
 
Chief Executive Officer
 
9.8           Amendments, Supplements, Etc. This Agreement may be amended or
modified only by a written instrument executed by all then existing or surviving
parties hereto which states specifically that it is intended to amend or modify
this Agreement.
 
9.9           Severability. In the event that any provision contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof and this Agreement shall be construed as if such
invalid, illegal or unenforceable provisions had never been contained herein
and, in lieu of each such illegal, invalid or unenforceable provision, there
shall be added automatically as a part of this Agreement a provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible
but still be legal, valid and enforceable.
 
9.10 Governing Law. This Agreement and the legal relations between the parties
hereto shall be governed by and construed in accordance with the substantive
laws of the state of Texas, without giving effect to the conflicts of laws
principles thereof.
 
9.11 Execution in Counterparts; Facsimile Execution. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. A signed
copy of this Agreement delivered by facsimile, e-mail or other means of
electronic transmission shall be deemed to have the same legal effect as
delivery of an original manually signed copy of this Agreement.
 
9.12 Attorney Fees. In any litigation, arbitration, or other proceeding by which
one party either seeks to enforce its rights under this Agreement (whether in
contract, tort, or both) or seeks a declaration of any rights or obligations
under this Agreement, the prevailing party shall be awarded reasonable attorney
fees, together with any costs and expenses, including expert witness fees, to
resolve the dispute and to enforce the final judgment.
 
[Signatures on following page]
 
 
5

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the date
set forth above.
 

SELLER:     BUYER:           WBI ENERGY MIDSTREAM, LLC   BLUE DOLPHIN PIPE LINE
COMPANY          
By:
/s/STEVEN L. BIETZ
 
By:
/s/JONATHAN P. CARROLL
Name:
Steven L. Bietz
 
Name:
Jonathan P. Carroll
Title:
President & CEO
   
Chief Executive Officer

 
 
[Signature Page to Asset Sale Agreement by and between
 
WBI Energy Midstream, LLC as Seller and Blue Dolphin Pipe Line Company as Buyer]
 
 
6

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
PIPELINE ASSETS
 
BLUE DOLPHIN PIPELINE
 
(a)  
Easements, Permits, and Rights-of-Way (as described below)

 
(b)  
Pipeline Systems. All pipeline systems on or within the below-described
easements and permits, and all improvements, fixtures, equipment, personal
property and appurtenances therein and thereon that are used or held for use in
connection therewith.

 

EASEMENT/PERMIT   DATE   GRANTOR           BLUE DOLPHIN 20" PIPELINE            
      1. ROW decision OCS-G 1381   5/24/1965   Bureau of Land Management        
  2. Permit No. 6548   7/15/1965   U.S. Army Corps of Engineers           3.
Renewal of Easement   6/2/1995   State of Texas           Being more
particularly described in instrument No. ME 85-091 recorded under clerk's file
number 95­022366 of the Deed Records of Brazoria County, Texas           4.
Permit   5/24/1965   Brazoria Granting permission for pipeline under and across
Surfside Beach to a Tract 214           5. Easement   12/6/1965   Shell Oil
Company           Being more particularly described in instrument recorded in
Volume 929, Page 816 of the Deed Records of Brazoria County, Texas           6.
(a) Permit   8/23/1965   Brazoria County           Granting permission for a
pipeline under and across and County Road Numbers 257, 756, 690, and 229        
  (b) Easement   3/6/1972   Dow Chemical Company           Being more
particularly described in instrument recorded in Volume 1129, Page 531 of the
Deed Records of Brazoria County, Texas           7. Permit No. 6588   7/28/1965
  U.S. Army Corps of Engineers           8. Permit   8/23/1965   Brazoria County
          Granting permission for a pipeline under and across County Road
Numbers 257, 756, 690, and 229           9. Permit No. 6614   8/27/1965    U.S.
Army Corps of Engineers           10. Easement   8/24/1985   State of Texas    
      Being more particularly described in instrument No. ME 85-128 recorded in
Volume (86)244, Page 964 of the Deed Records of Brazoria County, Texas

 
 
7

--------------------------------------------------------------------------------

 
 

          11. Permit No. 6615   8/30/1965   U.S. Army Corps of Engineers        
  12. Easement   8/24/1985   State of Texas          
Being more particularly described in instrument No. ME 85-126 recorded in Volume
(86)244, Page 958 of the Deed Records of Brazoria County, Texas
          13. Easement   8/30/1965   Velasco Drainage           Being more
particularly described in instrument recorded in Volume 927, Page 680 of the
Deed Records of Brazoria County, Texas           BLUE DOLPHIN PIPELINE CO. 16"
PIPELINE           1. Cathodic Protection Easement   6/24/1966   Shell Oil
Company           2. Easement   12/6/1965   Shell Oil Company           Being
more particularly described in instrument recorded in Volume 929, Page 816 of
the Deed Records of Brazoria County, Texas           3. Permit No. 65-3358  
8/19/1965   Texas Highway Dept.           4. Permit No. 6613   8/30/1965   U.S.
Army Corps of Engineers           5. Easement    8/24/1985   State of Texas    
      Being more particularly described in instrument No. ME 85-131 recorded in
Volume (86)247, Page 828 of the Deed Records of Brazoria County, Texas          
6. Easement   8/30/1965   Velasco Drainage           Being more particularly
described in instrument recorded in Volume 927, Page 680 of the Deed Records of
Brazoria County, Texas           7. Easement "A"   9/21/1965   Dow Chemical Co.
         
Being more particularly described in instrument recorded in Volume 925, Page 252
of the Deed Records of Brazoria County, Texas as amended by instrument filed for
record in the Deed Records of Brazoria County, Texas under Volume 1006, Page 744
and Partial Release under File No. 92-40472.
          8. (a) Permit   8/23/1965   Brazoria County           Granting
permission for a pipeline under and across County Road Numbers 257, 756, 690,
and 229           (b) Easement   3/6/1972   Down Chemical Company          
Being more particularly described in instrument recorded in Volume 1129, Page
531 of the Deed Records of Brazoria County, Texas           BLUE DOLPHIN 6 - 5 /
8" NORTH LATERAL PIPELINE (NGPL)           1. ROW decision OCS-G 4350  
9/18/1980   Bureau of Land Management

 
 
8

--------------------------------------------------------------------------------

 
 

          From 03/17/2006 application filed, it is now under OCS-026981        
  2. Easement   9/3/1990   State of Texas          
Being more particularly described in instrument No. ME 80-0204 recorded under
clerk's file number 90­42112 of the Deed Records of Brazoria County, Texas
          3. Permit Application No. 14500   8/1/1980   U.S. Army Corps of
Engineers           BLUE DOLPHIN 6 - 5 / 8" EAST LATERAL PIPELINE (Cockrell)    
      1. ROW decision OCSG 12688   10/12/1990   Minerals Management Service    
      BLUE DOLPHIN 4 - 1 / 2" SOUTH LATERAL PIPELINE (Kerr-McGee)           1.
ROW decision OCS-G 8543   9/25/1986   Minerals Management Service (Koch)        
  BLUE DOLPHIN 8 - 5 / 8" LATERAL PIPELINE           1. ROW decision OCS - 13220
  9/4/1991   Minerals Management Service BLUE           2. Permit Application
No. 19391   8/26/1991   U.S. Army Corps of Engineers (Burlington)           BLUE
DOLPHIN 8" SOUTH LATERAL PIPELINE           1. ROW decision OCS-G 8606  
3/5/1987   Minerals Management Service            BLUE DOLPHIN 6 - 5 / 8" NORTH
LATERAL PIPELINE (Coastal)           1. ROW decision OCS-G 1381-A   7/1/1976  
Minerals Management Service           2. Permit Application No. 11166  
3/30/1976   U.S. Army Corps of Engineers           BLUE DOLPHIN 8" PIPELINE
(Houston Pipe Line Company)           1. Memorandum of Easement   6/20/1996  
State of Texas           Being more particularly described in instrument No. ME
850197 recorded under clerk's file number 96­028174 of the Deed Records of
Brazoria County, Texas           2. Easement   3/11/1976   Alvin R. Martin      
    Being more particularly described in instrument recorded in Volume 1283,
Page 699 of the Deed Records of Brazoria County, Texas. Insofar and only insofar
as easement lies south of engineers station 378+59 on that Houston Pipeline
Drawing No. HC-133603-H

 
 
9

--------------------------------------------------------------------------------

 
 

          3. Easement   3/18/1976   Sidney L. Martin           Being more
particularly described in instrument recorded in Volume 1283, Page 695 of the
Deed Records of Brazoria County, Texas. Insofar and only insofar as easement
lies south of engineers station 378+59 on that Houston Pipeline Drawing No.
HC-133603-H.           4. Easement   3/18/1976   Isabel Martin Seyfried        
  Being more particularly described in instrument recorded in Volume 1283, Page
697 of the Deed Records of Brazoria County, Texas, Insofar and only insofar as
easement lies south of engineers station 378+59 on that Houston Pipeline Drawing
No. HC-133603-H.           5. Permit   11/3/1975   Brazoria County          
Granting permission to construct a pipeline under and across certain roads in
Brazoria County, Texas (County Road 257).

 
OMEGA PIPELINE
 
(a)
Easements, Permits, and Rights-of-Way (as described below)

(b)
Pipeline Systems. All pipeline systems on or within the below-described
easements and permits, and all improvements, fixtures, equipment, personal
property and appurtenances therein and thereon that are used or held for use in
connection therewith.

 
OMEGA 12 - 3 / 4" PIPELINE

          1. ROW assignment OCS-G 19655   5/1/1997   Minerals Management Service
(Formerly OCS-G 9327)           2. ROW decision OCS-G 9327   11/3/1987  
Minerals Management Service           3. Permit No. 3473   2/14/1997   U.S. Army
Corps of Engineers           4. ROW decision OCS-G 10098       Minerals
Management Service                                                  

 
 PROPERTY DESCRIPTION
 
Tract 1
Lots 33, 34, 35, 36, 71, 72, 86, 87, 88, 89, 90. 91, 92, 148, 149, 150, 151
(less and except a 1.37741 acre tract more particularly described in a deed from
O.T. Maxwell et ux recorded in Volume 917, Page 810 of the Deed Records of
Brazoria County, Texas), 152, 153 and 214 of the Brazos Coast Investment Company
Subdivision No. 1, in the B.T. Archer Leauge, Abstract 9, Brazoria County,
Texas.
 
Tract 2
Lots 38 (less and except a 1.2 acre tract of land conveyed to the United States
of America in instrument recorded in Volume 319, Page 55 of the Deed Records of
Brazoria County, Texas), 47, 48 and 83 of the Brazos Coast Investment Company
Subdivision No. 8, in the F.J. Calvit League, Abstract 51, Brazoria County,
Texas.
 
Tract 5
A 6.769 acre tract of land being the sound half of Cone Island in the B.T.
Archer Leauge, Abstract 9, Brazoria County, Texas.
 
Tract 6
A 57.082 acre tract of land out of the F.J. Calvit League, Abstract 51, Brazoria
County, Texas.
 
RIGHT-OF-WAY EASEMENT
Right-of-Way easement No. ME 85-132 from the State of Texas to Shell Oil Company
dated August 24, 1985, 30 feet in width, being 15 feet on either side of the
lines as constructed, as same is set forth in instrument recorded in Volume
(85)218, Page 55 of the Official Records of Brazoria County, Texas.
 
—END-
 
10

--------------------------------------------------------------------------------